ALLOWABILITY NOTICE
Claims 1 and 5-16 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wale Godo Jr. on 3/16/2022.

The application has been amended as follows:

1. (Currently Amended) A method for operating an elliptic curve cryptosystem to encrypt and store user data requiring different key lengths, comprising: setting, by a key setting unit, a length of a key of a cryptographic algorithm; generating, , 

wherein the first setup information is transmitted to a first operation device fully implemented using software comprising a coordinate system transformation unit, an elliptic curve point addition unit, and an elliptic curve scalar multiplication unit, and 
the second setup information is transmitted to the finite-field division operator fully implemented using hardware.
.

2-4. (Canceled). 

5. (Currently Amended) The method of claim [[4]] 1, wherein the finite-field division operator comprises: multiple registers, each configured to store an initial value and an intermediate calculation value; multiple adders/subtractors, each configured to perform finite-field addition or subtraction on output values of the multiple registers; multiple multiplexers, each configured to select any one of an output value of any one of the multiple registers and an output value of any one of the multiple adders/subtractors; multiple shifters configured to perform right shifting on output values of the multiple multiplexers and output right-shifted 

6. (Currently Amended) An elliptic curve cryptosystem to encrypt and store user data requiring different key lengths, comprising: at least one processor; a memory for storing at least one instruction that is executed by the at least one processor; and a finite-field division operator, wherein the at least one instruction is implemented such that: a key setting unit sets a length of a key of a cryptographic algorithm, the key setting unit generates first setup information that indicates a number of words corresponding to the key length, and the key setting unit generates second setup information that indicates a number of repetitions of an operation by a finite-field division operator corresponding to the key length,
wherein the first setup information is transmitted to a first operation device fully implemented using software comprising a coordinate system transformation unit, an elliptic curve point addition unit, and an elliptic curve scalar multiplication unit, and 
the second setup information is transmitted to the finite-field division operator fully implemented using hardware.

7. (Currently Amended) The elliptic curve cryptosystem of claim 6, wherein the at least one instruction is further implemented such that: [[a]] the coordinate system transformation unit transforms elliptic curve points between an affine coordinate the elliptic curve point addition unit performs an addition operation on points on two different elliptic curves, and [[an]] the elliptic curve scalar multiplication unit performs scalar multiplication on an arbitrary point or a fixed point, and wherein the first setup information is transmitted to the coordinate system transformation unit, the elliptic curve point addition unit, and the elliptic curve scalar multiplication unit.

8. (Original) The elliptic curve cryptosystem of claim 6, wherein the finite-field division operator comprises: multiple registers, each configured to store an initial value and an intermediate calculation value; multiple adders/subtractors, each configured to perform finite-field addition or subtraction on output values of the multiple registers; multiple multiplexers, each configured to select any one of an output value of any one of the multiple registers and an output value of any one of the multiple adders/subtractors; multiple shifters configured to perform right shifting on output values of the multiple multiplexers and output right-shifted values, which are the intermediate calculation values, to corresponding registers; and a controller configured to control the multiple adders/subtractors, the multiple multiplexers, and the multiple shifters.

9. (Original) The elliptic curve cryptosystem of claim 7, wherein the finite-field division operator further comprises: first, second, third, fourth, and fifth registers; a first adder/subtractor configured to perform addition or subtraction on a value 

10. (Original) The elliptic curve cryptosystem of claim 9, wherein: an initial value of the first register is a dividend, an initial value of the second register is '0', an initial value of the third register is a divisor, an initial value of the fourth register is a modulus, and an initial value of the fifth register is the modulus.



12. (Original) The elliptic curve cryptosystem of claim 10, wherein the controller is configured to: when the value stored in the third register is not equal to the value stored in the fourth register, determine whether a Least Significant Bit (LSB) of the value stored in the third register is '0', when the LSB of the value stored in the third register is '0', perform right shifting on the value stored in the third register, and determine whether an LSB of the value stored in the first register is '0', when the LSB of the value stored in the first register is '0', perform right shifting on the value stored in the first register, when the LSB of the value stored in the first register is not '0', perform an addition operation on the value stored in the first register and the value stored in the fifth register, and output a first addition result value, and perform right shifting on the first addition result value, and store a right-shifted first addition result value in the first register.

13. (Original) The elliptic curve cryptosystem of claim 12, wherein the controller is configured to: when the LSB of the value stored in the third register is not '0', determine whether an LSB of the value stored in the fourth register is '0', when the LSB of the value stored in the fourth register is '0', perform right shifting on the value stored in the fourth register, and determine whether an LSB of the value stored in the second register is '0', when the LSB of the value stored in the 

14. (Original) The elliptic curve cryptosystem of claim 13, wherein the controller is configured to: when the LSB of the value stored in the fourth register is not '0', determine whether the value stored in the third register is greater than the value stored in the fourth register, when the value stored in the third register is greater than the value stored in the fourth register, subtract the value stored in the fourth register from the value stored in the third register and output a first subtraction result value, perform right shifting on the first subtraction result value, store a right-shifted first subtraction result value in the third register, and determine whether the value stored in the first register is equal to or greater than the value stored in the second register, when the value stored in the first register is equal to or greater than the value stored in the second register, set a value, obtained by subtracting the value stored in the second register from the value stored in the first register, as a first intermediate calculation value, when the value stored in the first register is less than the value stored in the second register, subtract the value stored in the second register from the value stored in the first register, set a value, obtained by adding the value stored in the fifth register to a subtraction 

15. (Original) The elliptic curve cryptosystem of claim 14, wherein the controller is configured to: when the value stored in the third register is not greater than the value stored in the fourth register, subtract the value stored in the third register from the value stored in the fourth register and output a second subtraction result value, perform right shifting on the second subtraction result value, store a right-shifted second subtraction result value in the fourth register, and determine whether the value stored in the second register is equal to or greater than the value stored in the first register, when the value stored in the second register is equal to or greater than the value stored in the first register, set a value, obtained by subtracting the value stored in the first register from the value stored in the second register, as a second intermediate calculation value, when the value stored in the second register is less than the value stored in the first register, subtract the value stored in the first register from the value stored in the second register, set a value, obtained by adding the value stored in the fifth register to a 

16. (Original) The elliptic curve cryptosystem of claim 10, wherein the controller is configured to, when the value stored in the third register is equal to the value stored in the fourth register, terminate a finite-field division operation.

17-20. (Canceled).

Reasons for Allowance
Claims 1 and 5-16 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Jung et al. (US Patent No. 7,676,037) [as cited in IDS dated 12/17/2019], Yun et al. (US Patent No. 7,848,513) [as cited in IDS dated 12/17/2019], Brown et al. (US Patent No. 8,396,213) [as cited in IDS dated 12/17/2019], Chang et al. (US Patent No. 9,065,631) [as cited in IDS dated 12/17/2019], Security Technologies as cited in IDS dated 12/17/2019], Samsung Electronics Co. Ltd. (KR-100530372-B1) [as cited in IDS dated 12/17/2019], Bates et al. (US PGPUB No. 2010/0177901), Ahmed (US PGPUB No. 2009/0103726), Hotta et al. (US PGPUB No. 2009/0097639), Bolotov et al. (US PGPUB No. 2008/0130873), Koziei et al. (US PGPUB No. 2021/0320796), Ahmed (US PGPUB No. 2019/0036678), Rozek et al. (US PGPUB No. 2011/0085663), Pedersen et al. (US PGPUB No. 2018/0089467), Gallant et al. (US PGPUB No. 2002/0044649), Vanstone et al. (US Patent No. 6,782,100), Aboshosha et al. ("Lightweight Cryptographic Alogrithm: Variable Key Length Encryption Algorithm (VEA)", IEEE, doi: 10.1109/ICCTA35431.2014.9521620, October 2014, pages 8-13), Alhag et al. ("An Enhancement to Data Encryption Standards Algorithm (DES)", IEEE, 978-1-5386-4123-1/18/$31.00, 2018, pages 1-6), Khalil-Hani et al. ("A tightly coupled finite field arithmetic hardware in an FPGA-based embedded processor core for elliptic curve cryptography", IEEE, doi: 10.1109/ICED.2008.4786692, 2008, pp. 1-6), Jung et al. ("A reconfigurable coprocessor for finite field multiplication in GF (2n)", IEEE Workshop on Heterogenous reconfigurable SoC, 2002, pages 1-6), and Safieh et al. ("Area Efficient Coprocessor for the Elliptic Curve Point Multiplication", IEEE, doi: 10.30420/454862032, 2019, pp. 1-6), do not alone or in combination teach the recited features of independent claims 1 and 6. While the references disclose the acceleration and improvement of the use of finite field operators in elliptic curve point encryption, the specific steps and limitations of the claimed invention distinguish it from the prior art. First, the user data to be stored requires different key lengths. Second, the first operation device specifically includes a coordinate system transformation unit, an elliptic point addition unit and an elliptic curve fully implemented in software. Finally, the finite field division operator must be fully implemented in hardware. These features along with the other recited features of independent claims 1 and 6 and its dependent claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        March 17, 2022